Citation Nr: 0531239	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945, and from June 1948 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for a stomach condition.  
The veteran perfected a timely appeal of this determination 
to the Board.

In February 2001, the Board remanded the case to the RO for 
additional development and adjudication.  In August 2004, the 
Board found that new and material evidence had been presented 
to reopen the veteran's claim of service connection for a 
gastrointestinal disorder.  In the same decision, the Board 
remanded the matter of service connection for compliance with 
the VCAA.  This been completed and the claim is once again 
before the Board.


FINDINGS OF FACT

A gastrointestinal disorder had its onset during service.


CONCLUSION OF LAW

A gastrointestinal disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection for a 
gastrointestinal disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's 
claims of service connection for a gastrointestinal disorder.

In this case, the veteran has been found to have gastritis, 
cholecystitis, and H. pylori infection.  There is also some 
indication that the veteran has had a history of peptic ulcer 
disease.  The Board will therefore focus on the evidence that 
relates to whether the veteran's gastrointestinal condition 
was incurred in or aggravated by the veteran's military 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The evidence in this case consists of the veteran's service 
records, post-service medical records, VA examinations in 
connection with his claim, lay statements submitted on the 
veteran's behalf, and statements of the veteran and his 
representative in connection with the claim.  

The veteran's service records indicate that the veteran was 
seen in service for gastrointestinal symptoms and vomiting.  
He was hospitalized in July 1948 and spent 28 days inpatient 
being treated for his complaints.  An August 1948 
consultation reported indicated that the veteran's symptoms 
were noted to have started two to three years prior, with the 
last episode of vomiting after meals beginning a few months 
after he put his wife on a train to leave Fort Dix.  The 
veteran denied symptoms of nervousness, but the examiner 
noted that the veteran expressed some concern over separation 
from his wife.  The veteran was diagnosed with psychogenic 
gastro-intestinal reaction, chronic, moderate, manifested by 
food intolerance and vomiting, hypermotility of the stomach 
on x-ray.  X-rays were noted to be normal except for 
hypermotility of the stomach.  External precipitating factors 
were noted to be minimal; separation from wife.  The 
veteran's predisposition was thought to be moderate.  A 
proctoscopic examination was conducted in September 1948 and 
found to be normal.  A gastrointestinal series  of the 
esophagus, stomach and duodenum taken in July 1948 showed no 
abnormalities, although there was some hypermotility of the 
stomach, the cause for which was not apparent.  There was a 
suggestion of polyps in the descending colon.  An August 1948 
barium enema was also found to be normal.

After his discharge on Certificate of Disability in October 
1948, the veteran applied for VA disability benefits.  In his 
original claim, the veteran stated that he began having 
trouble with his stomach, including cramps, tightness and 
intolerance to certain foods in August 1945.  He also noted 
the July 1948 hospitalization for stomach trouble.  The RO 
disagreed and denied the claim.  

In 1979, the veteran again claimed service connection for his 
gastrointestinal condition.  The claim was again denied.

In July 1998, the veteran again claimed entitlement to 
service connection for a gastrointestinal disorder.  In 
support of the his claim, the veteran submitted private and 
VA treatment records, a lay statement from his wife, and 
statements of himself and his representative in support of 
his claim.  The RO also afforded the veteran two VA 
examinations (with several follow-up opinions) in connection 
with the claim.

In this regard, the Board comments on the long history of 
this case.  The veteran has consistently, since his discharge 
from service in October 1948 maintained that he has had 
gastrointestinal troubles that date from his time in the 
service.  In a statement dated in March 1998 and elsewhere, 
the veteran maintains that his gastrointestinal troubles have 
been with him on a regular basis since that time.  He also 
noted that his symptoms have remained constant or worsened 
after reuniting with his wife shortly after his 
hospitalization (this appears to be meant to refute the basis 
of the diagnosis he received in 1948 that his problems were 
psychogenic and a result of a separation from his wife).  The 
Board also notes that in a July 1998 statement, the veteran's 
wife noted that she was separated from the veteran for only a 
short period of time and they have since been together for 
over 50 years.  The veteran's wife also stated that the 
symptoms she observes in the veteran now are the same as what 
he has suffered since 1948.  While the veteran's word by 
itself is not sufficient to establish service connection, 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992), the Board notes that the veteran and his wife 
are competent to report their experiences.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  That the veteran has also 
been consistent over the years concerning his condition, and 
even filed a claim for service connection immediately after 
his discharge from the service, also supports the veteran's 
credibility regarding his experiences.

The medical records in this case also contain indications of 
the veteran's longstanding condition.  These include the 
reports of the veteran's private physician.  The records 
indicate that the veteran has been diagnosed with a 
Helicobacter Pylori (H. pylori) infection.  H. pylori was 
noted to be an organism that causes gastritis (inflammation 
of the stomach lining or an ulceration).  Other tests 
revealed antral gastritis, small hiatal hernia, but no active 
ulcer.  In an October 1997 treatment report, the veteran's 
private physician noted that he evaluated the veteran for 
abdominal pain that the veteran reported that he had had 
these symptoms for 48 years.  The pain was noted to be mainly 
in the mid-epigastric and upper abdominal region.  TUMS was 
the only medication that the veteran stated afforded him any 
relief, as most medications caused the veteran an increase in 
nausea and vomiting.  The veteran reported, and records 
associated with the veteran's claims file indicate, that in 
1965 the veteran was found to have gastric and duodenal 
ulcers, and in the 1970's the veteran underwent a 
cholecystectomy and appendectomy.  The veteran was diagnosed 
with recurrent abdominal pain, history peptic ulcer disease, 
rule out recurrence in H. pylori.  In November 1997, the 
veteran was found to have mild antral gastritis, small hiatal 
hernia, but no active ulcers.  Finally, in March 1998, the 
veteran's physician reported that "[the veteran] has been 
diagnosed with H-pylori infection, the bacteria which causes 
peptic ulcer disease.  He has a history of peptic ulcer 
disease that dates back to time spent in the armed services.  
It is highly likely that he has had this bacteria since that 
time and it being the cause of his gastrointestinal 
complaints."  In this regard, the Board notes that testing 
for an H. pylori infection was not available until 1982.  

In April 2002, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that he 
reviewed the veteran's claims file in connection with the 
claim.  The examiner reviewed the history of the veteran's 
condition, including his 1948 hospitalization, the clinical 
findings recorded at the time, and the diagnosis of 
psychogenic gastrointestinal reaction.  The examiner also 
noted that the veteran's symptoms, including his vomiting, 
continued after his discharge.  The veteran reported going to 
see private doctors about his condition in 1951 or 1952, and 
in 1953, because of continued abdominal pain and vomiting.  
He stated that the doctors did tests, but that no diagnosis 
was ever made.  The examiner noted that the previous 
physicians had diagnosed peptic ulcer disease.  The examiner, 
however, found no evidence in the veteran's file of an actual 
diagnosis of ulcers.  The examiner then noted that the 
veteran had been seen recently by a private physician and was 
noted to have an H. pylori infection.  The examiner found 
that the veteran's current symptoms consist of a severe ache 
in the epigastric area, predominantly at night.  The veteran 
stated that it causes shortness of breath and lasts three to 
four hours, approximately four times per week.  The veteran 
also noted that it comes on with certain types of food, any 
kind of alcohol, and certain medications.  He takes TUMS to 
relieve the discomfort.  Upon physical examination, the 
veteran's abdomen was found to be benign.  He was diagnosed 
with past multiple colon polyps, mild diverticulosis coli, 
and documented diagnosis on his chart of psychogenic 
gastrointestinal reaction.  Here, the Board notes that this 
examiner did not specifically diagnose the veteran's current 
condition finding that the veteran's condition "has not been 
definitively diagnosed by all the various studies that he has 
had", but he did state that "because the symptomatology 
began while the veteran was on active duty... [the condition] 
occurred while he was in service and seems to be present 
until this date."  In July 2003, this examiner supplemented 
his analysis by stating that "the [v]eteran was diagnosed 
with a psychogenio [sic] intestinal disorder while in the 
service.  In my opinion, this reflects a symptom rather than 
a pathological diagnosis.  Therefore, it is at least as 
likely as not that his current abdominal complaints are 
related to military service."  

Later in 2003, the RO requested clarification regarding the 
veteran's condition from another VA physician in order to 
answer additional questions requested by the Board in its 
February 2001 remand.  The physician offered his comments in 
three notes dated in September, November and December 2003.  
The physician stated that he reviewed the veteran's chart and 
found that the veteran had many episodes of abdominal pain 
and had diagnoses of gastritis, cholecystitis, and H. pylori 
infection at different times.  He stated that these diagnoses 
were give after service and that he could find no 
documentation of any gastrointestinal pathology before or 
during service.  After reviewing the chart again and 
discussing it with a gastrointestinal physician, the VA 
physician noted that an in-service diagnosis was made as 
"psychogenic," noting that the veteran had gastrointestinal 
symptoms but no objective finding that there was a 
gastrointestinal pathology.  Finally, in December 2003, the 
physician further commented on the matter stating that he did 
not examine the veteran, but did review his chart.  He found 
that the etiology of the veteran's gastrointestinal disorder 
is not known.  The physician also stated that "[t]here is no 
current GI pathology due to military service.  The patient's 
current GI pathology has been found to be because of 
gastritis, cholecystitis, and H. pylori infection."  The 
physician also found that there is no evidence that the 
veteran's gastrointestinal disorder pre-existed service.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
gastrointestinal disorder.  In reaching this determination, 
the Board notes that the veteran is competent to report his 
experiences.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In this regard, the Board notes that the veteran has 
stated repeatedly over the years, and has submitted a 
supporting lay statement, indicating that he had experienced 
recurrent gastrointestinal problems since service.  His 
medical records also indicate that he has had these 
complaints over the years, and the record indicates that he 
also filed claims of service connection for this condition 
twice before, immediately after service and in 1979, based on 
these complaints. The Board finds no reason to indicate that 
the veteran's statements in this regard are untrue.  In 
addition, the veteran's private physician, who has treated 
him for his condition, as well as the April 2002 VA examiner, 
both specifically found, including after reviewing the 
veteran's history, that his current condition is related to 
the condition he was seen in service for.  Here, the Board 
notes that while one of the VA examiners found no connection 
between the veteran's current condition and his service, the 
other examiner and the veteran's private physician found that 
the veteran's condition was the same as that suffered in 
service.  

Thus, the Board finds the evidence of record is at least in 
equipoise.  In light of the foregoing, and resolving all 
reasonable doubts in the veteran's favor, therefore, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The appeal is granted.


ORDER

Service connection for a gastrointestinal disorder is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


